Citation Nr: 1640041	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-31 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a respiratory condition, to include squamous cell carcinoma of the right tonsil and squamous dysplasia, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967, with service in the Republic of Vietnam from September 1966 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran's claim was originally characterized as a service connection claim for tonsillar cancer.  A review of the claims file shows that the Veteran has also been diagnosed with other conditions that could encompass the same symptoms.  Thus, to ensure that all potential disabilities are considered, the Board has characterized the issue on appeal as noted on the title page.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  The Veteran testified at a videoconference hearing in September 2015.  A transcript of the proceeding is of record. 

The Board remanded the matter in December 2015.  As there has been substantial compliance with the remand directives, the Board may proceed with adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, squamous cell carcinoma of the throat and squamous dysplasia of the left vocal cord is related to herbicide exposure.  

CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the throat and squamous dysplasia of the left vocal cord have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection can also be established on a presumptive basis for certain diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) associated with exposure during service to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f). 

The Veteran attributes his throat and vocal cord diagnoses to herbicide exposure.  Service treatment records show no complaints, diagnosis or treatment for a respiratory condition.  No abnormalities were noted on the Veteran's August 1967 separation examination. 

In June 2010, the Veteran was diagnosed with squamous cell carcinoma of the right tonsil.  He underwent extensive chemotherapy, radiation and KTP ablation treatment.  Subsequent VA treatment records show diagnoses of squamous dysplasia, parakeratosis and leukoplakia.  In September 2014, the Veteran underwent a laryngoscopy with biopsy of a left anterior true vocal fold lesion.  

The Veteran was afforded a VA examination in April 2013, where the examiner noted a history of squamous cell carcinoma of the throat.  The examiner described the residuals of the Veteran's condition but did not provide a medical opinion addressing etiology.  A March 2013 biopsy of the left anterior vocal cord was noted to show moderate squamous dysplasia and parakeratosis, which the examiner characterized as pre-malignant."

Pursuant to the Board remand, the Veteran was afforded another VA examination in May 2016.  The examiner noted the Veteran had two distinct diagnoses; benign or malignant neoplasm in 2010 and dysplasia of the left vocal cord in 2013.  The examiner later characterized the vocal cord dysplasia as pre-cancer.  In responding to the Board's request for an opinion, the examiner opined that the Veteran had squamous cell carcinoma of the right posterior pharynx and squamous dysplasia on the left vocal cord (which the examiner observed is part of the larynx).  The examiner further stated that Agent Orange exposure is a known risk factor for squamous cell carcinomas of "this area of the body according to UpToDate website."  

The record includes diagnoses of squamous cell carcinoma of the throat and squamous cell dysplasia of the left vocal cord.  Initially, the Board finds that service connection is not warranted on a presumptive basis.  Although the Veteran has documented Vietnam service, VA regulations do not provide for presumptive service connection for cancer of the pharynx (including tonsils).  See 38 U.S.C.A. § 1116 (a) (2); 38 C.F.R. § 3.309 (e).  Dysplasia is not cancer, per the National Cancer Institute at the National Institutes of Health.  http://www.cancer.gov/publications/cancer -terms. 

However, affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for residuals of throat cancer and vocal cord dysplasia on a direct basis.  The record contains a medical opinion linking the diagnosed conditions to herbicide exposure.  The May 2016 examiner reviewed the record, considered both diagnoses and said that Agent Orange exposure is a known risk factor for squamous cell carcinomas of "this area of the body according to UpToDate website."  The Board finds this opinion highly probative as the examiner considered the Veteran's medical history and cited to medical evidence as rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for a squamous cell carcinoma of the throat and squamous dysplasia of the left vocal cord.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of squamous cell carcinoma of the throat and squamous dysplasia of the left vocal cord is granted. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


